UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED:AUGUST 4, 2010 ATWOOD OCEANICS, INC. (Exact name of registrant as specified in its charter) COMMISSION FILE NUMBER 1-13167 TEXAS (State or other jurisdiction of incorporation or organization) Internal Revenue Service – Employer Identification No. 74-1611874 15835 Park Ten Place Drive, Houston, Texas, 77084 (281) 749-7800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 4, 2010, the Company announced its earnings for the fiscal year 2010 third quarter ended June 30, 2010. A copy of the press release summarizing these earnings is filed with this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Additional information with respect to the Company’s unaudited condensed consolidated statements of operations for the three months and nine months ended June 30, 2010 and 2009,analysis of revenues and contract drilling costs for the three months and nine months ended June 30, 2010 and unaudited condensed consolidated balance sheets at June 30, 2010 and September 30, 2009 are attached hereto as Exhibits 99.2, 99.3, and 99.4 respectively, which are being furnished; however, should not be deemed to be filed under Section 18 of the Exchange Act. Statements contained in this report with respect to the future are forward-looking statements.These statements reflect management's reasonable judgment with respect to future events.Forward-looking statements involve risks and uncertainties.Actual results could differ materially from those anticipated as a result of various factors including; the Company's dependence on the oil and gas industry; the risks involved the construction of a rig; competition; operating risks; risks involved in foreign operations; risks associated with possible disruption in operations due to terrorism; risks associated with a possible disruption in operations due to a war with Iraq; and governmental regulations and environmental matters.A list of additional risk factors can be found in the Company's annual report on Form 10-K for the year ended September 30, 2009, filed with the Securities and Exchange Commission. ITEM 9.01EXHIBITS EXHIBIT 99.1PRESS RELEASE DATED AUGUST 4, 2010 EXHIBIT 99.2UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 EXHIBIT 99.3ANALYSIS OF REVENUES AND CONTRACT DRILLING COSTS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2010 EXHIBIT 99.4UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AT JUNE 30, 2, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATWOOD OCEANICS, INC. (Registrant) /s/ James M. Holland James M. Holland Senior Vice President DATE:August 4, 2010 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION Press Release dated August 4, 2010 Unaudited Condensed Consolidated Statements of Operations for the Three Months and Nine Months ended June 30, 2010 and 2009 Analysis of Revenues and Drilling Costs for the Three Months and Nine Months ended June 30, 2010 Unaudited Condensed Consolidated Balance Sheets at June 30, 2010 and September 30, 2009
